DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 29-45 are canceled.
Claims 46-53 are newly added. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebenesar Thomas, Reg. No.62,499 on April 16, 2021 via telephone and electronic mail.
The application has been amended as follows: 


46. (Currently Amended) A sensor network system comprising: 
	a plurality of gateway devices that collect sensor data from one or more sensor devices; and 
	a server device connected with the gateway devices over a communication network, the server device collecting the sensor data from the gateway devices over the communication network, wherein the server device includes: 
	a first memory for storing a first instruction; and 
	at least one first processor configured to execute the first instruction to: 
	determine a degree of congestion of the communication network based on a difference between a time difference between a transmission time and a reception time of the sensor data transmitted from each of the gateway devices to the server device, and a communication period of time taken in a state where congestion does not occur; and 
	generate a variation pattern of the time difference for each of the gateway devices, compare respective generated variation patterns of the gateway devices 2 Appln. No.: 16/491,232 and determine a combination of the gateway devices sharing the communication network on which congestion has occurred, and by handling the determined combination of the gateway devices sharing the communication network on which the congestion has occurred as one group, determine a first sensor device from which the sensor data is collected and a second sensor device in which collection of the sensor data is withheld, in a group unit,
wherein to determine the first sensor device from which the sensor data is collected and the second sensor device in which collection of the sensor data is withheld, is based on a priority of the one or more sensor devices; and 
each of the gateway devices includes: 
	a second memory for storing a second instruction; and 
	at least one second processor configured to execute the second instruction to: 
	receive, from the server device over the communication network, and analyze [[an]] a third instruction that identifies the first sensor device from which the sensor data is collected and the second sensor device in which collection of the sensor data is withheld; and 
	in accordance with the third instruction, select the sensor data to be transmitted to the server device from among the sensor data of the one or more sensor devices and create transmission data.  
47. (Canceled)  
48. (Cancelled) 
49. (Currently Amended) The sensor network system according to claim 46, wherein the at least one second processor is further configured to execute the second instruction to transmit a heartbeat message including the transmission time during a period in which the sensor data of any of the one or more sensor devices is not transmitted to the server device, in accordance with the third instruction, and the at least one first processor is further configured to execute the first instruction to determine the degree of congestion of the communication network based on a difference between a time difference between a transmission time and a reception time of the heartbeat message, 
50. (Currently Amended) A sensor data collection controlling method performed in a sensor network system including a plurality of gateway devices that collect sensor data from one or more sensor devices, and a server device connected with the gateway devices over a communication network, the server device collecting the sensor data from the gateway devices over the communication network, the method comprising:
by the server device,4Appln. No.: 16/491,232 
	determining a degree of congestion of the communication network based on a difference between a time difference between a transmission time and a reception time of the sensor data transmitted from each of the gateway devices to the server device, and a communication period of time taken in a state where congestion does not occur; and 
	generating a variation pattern of the time difference for each of the gateway devices, comparing respective generated variation patterns of the gateway devices and determining a combination of the gateway devices sharing the communication network on which congestion has occurred, and by handling the determined combination of the gateway devices sharing the communication network on which the congestion has occurred as one group, determining a first sensor device from which the sensor data is collected and a second sensor device in which collection of the sensor data is withheld, in a group unit; 
and by each of the gateway devices, 
a third instruction that identifies the first sensor device from which the sensor data is collected and the second sensor device in which collection of the sensor data is withheld
	 wherein 5the determining the first sensor device and the second sensor device includes determining the first sensor device and the second sensor device based on a priority of the one or more sensor devices; and 
	in accordance with the third instruction, selecting the sensor data to be transmitted to the server device from among the sensor data of the one or more sensor devices and creating transmission data.  

51. (Canceled).  
52. (Canceled) 
53. (Previously presented) The sensor data collection controlling method according to claim 50, further comprising: by at least one of the gateway devices, periodically transmitting a heartbeat message including the transmission time during a period in which the sensor data of any of the one or more sensor devices is not transmitted to the server device; and by at least one of the gateway devices, determining the degree of congestion of the communication network based on a difference between a time difference between a transmission time and a reception time of the heartbeat message, and the communication period of time taken in the state where the congestion does not occur.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
           The prior cited art fails to disclose in the context of the claimed invention: 

“determine a degree of congestion of the communication network based on a difference between a time difference between a transmission time and a reception time of the sensor data transmitted from each of the gateway devices to the server device, and a communication period of time taken in a state where congestion does not occur; and generate a variation pattern of the time difference for each of the gateway devices, compare respective generated variation patterns of the gateway devices and determine a combination of the gateway devices sharing the communication network on which congestion has occurred, and by handling the determined combination of the gateway devices sharing the communication network on which the congestion has occurred as one group, determine a first sensor device from which the sensor data is collected and a second sensor device in which collection of the sensor data is withheld, in a group unit,"

	Cox et al. U.S. Patent Application Publication 2018/0234318- discloses overload management of each IOT gateway based on various parameters. 
	Kulick U.S. Patent Application 2017/0310608 – discloses providing collection rules for sensors.
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Related Prior art: 
Chen et al. U.S. Patent Application Publication 2017/0085447- discloses adapting collection request of data sources based on performance metrics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        

/Backhean Tiv/Primary Examiner, Art Unit 2459